Citation Nr: 0108874	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 897 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from September 1926 to 
September 1929 and from March 1942 to September 1945.  The 
veteran died on July [redacted], 1968.  The appellant is the 
surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Committee on Waivers and Compromises of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to waiver of recovery 
of the appellant's debt stemming from the overpayment of 
pension benefits based on a finding that the request for 
waiver was not submitted on a timely basis.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The evidence shows that the appellant was notified of the 
amount of her debt and of her appeal right by a letter dated 
July 18, 1997, and there is no indication that notification 
letter was returned as undeliverable or due to an incorrect 
address.

3.  The earliest communication of record which constitutes a 
request for waiver of that debt was received by VA on August 
19, 1999.




CONCLUSION OF LAW

The appellant's request for waiver was not received within 
180 days of the date of the notice of indebtedness and thus 
may not be considered.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. § 1.963 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that her request for 
waiver of recovery of her debt was timely and that waiver of 
recovery of that debt should be granted.  However, after a 
review of the record, the Board finds that her contentions 
are not supported by the evidence, which shows that a request 
for waiver was not received within 180 days of the date of 
the notice of indebtedness.

The law provides that there shall be no recovery of payments 
or overpayments (or any interest thereon) of any benefits 
under any of the laws administered by VA whenever VA 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of indebtedness by VA to 
the payee, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of VA that such notification 
was not actually received by such payee within a reasonable 
period after that date.  VA shall include in the notification 
to the payee a statement of the right of the payee to submit 
an application for waiver and a description of the procedures 
for submitting the application.  38 U.S.C.A. § 5302(a) (West 
1991).

The regulations provide that a request for waiver shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
VA to the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates to VA that as a 
result of an error by VA of the postal authorities, or due to 
other circumstances beyond the debtor's control, there was 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 C.F.R. § 1.963(b) (2000).

The evidence shows that the appellant was notified of the 
amount of her debt and of her appeal right by a letter dated 
July 18, 1997, and there is no indication that notification 
letter was returned as undeliverable or due to an incorrect 
address, that the notification letter was sent to a wrong 
address by VA, or that receipt of that notification letter 
was delayed due to any reason beyond the control of the 
appellant.  The earliest communication of record which 
constitutes a request for waiver of that debt was received by 
VA on August 19, 1999, more than 180 days following the 
notification of debt.

Accordingly, the Board finds that the appellant's request for 
waiver may not be considered as that request was not received 
within 180 days following the date of the notice of 
indebtedness.  Her request for waiver is therefore denied.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.963 
(2000).



ORDER

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of pension benefits is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

